           Case 2:20-cv-00332-APG-DJA Document 48 Filed 07/29/20 Page 1 of 2



     Steven A. Alpert, NV Bar # 8353
1
     PRICE LAW GROUP, APC
2    5940 S Rainbow Blvd,
     Las Vegas, NV 89118
3
     T: (866) 881‐2133
4    F: (866) 401-1457
     E: alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
6    Gregorio Guevara Andrade

7                               UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA

9
     Gregorio Guevara-Andrade,                     Case No.: 2:20-cv-00332-ADG-DJA
10
                   Plaintiff,
11                                                 STIPULATION AND ORDER FOR
            v.
12                                                 DISMISSAL WITH PREJUDICE AS TO
                                                   DEFENDANT EXPERIAN
13   Experian Information Solutions, Inc.,
                                                   INFORMATION SOLUTIONS, INC.
     Prestige Chrysler Jeep Dodge, LLC, and
14   Americredit Financial Services, Inc.,
15
     d/b/a/ General Motors Financial
     Company, Inc.
16
                   Defendants.
17

18

19          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Gregorio Guevara-

20   Andrade (“Plaintiff”) and Defendant Experian Information Solutions, Inc. (“Experian”),
21
     by and through undersigned counsel, hereby stipulate that this action and all claims and
22
     defenses asserted therein be dismissed with prejudice as to Defendant Experian. The
23

24   parties have further stipulated that each party shall bear their own attorneys’ fees, cost and
25   expenses.
26
                           IT IS SO ORDERED.
27
     DATED: July 29, 2020                          ______________________________
28
                                                   UNITED STATES DISTRICT JUDGE

                                                  -1-
           Case 2:20-cv-00332-APG-DJA Document 48 Filed 07/29/20 Page 2 of 2



     RESPECTFULLY SUBMITTED,
1

2    /s/Steven A. Alpert                            /s/Andrew J. Sharples
     Steven A. Alpert, NV Bar # 8353                Jennifer L. Braster, NV Bar # 9982
3
     PRICE LAW GROUP, APC                           Andrew J. Sharples, NV Bar # 12866
4    5940 S Rainbow Blvd,                           NAYLOR & BRASTER
     Las Vegas, NV 89118                            1050 Indigo Drive, Suite 200
5    T: (866) 881‐2133                              Las Vegas, NV 89145
6    F: (866) 401-1457                              T: (702) 420-7000
     E: alpert@pricelawgroup.com                    F: (702) 420-7001
7    Attorneys for Plaintiff,                       E: jbraster@nblawnv.com;
8
     Gregorio Guevara Andrade                       asharples@nblawnv.com

9                                                   Katherine A. Neben, NV Bar #14590
                                                    JONES DAY
10
                                                    3161 Michelson Drive, Suite 800
11                                                  Irvine, CA 92612
                                                    T: (949) 851-3939
12
                                                    F: (949) 553-7539
13                                                  E: kneben@jonesday.com
                                                    Attorneys for Defendant
14                                                  Experian Information Solutions, Inc
15

16                                                     IT IS ORDERED
17

18
                                                       Hon. Andrew P. Gordon
19
                                                       UNITED STATES DISTRICT JUDGE
20

21                                                     DATED:
22
                                  CERTIFICATE OF SERVICE
23
            I hereby certify that on July 29, 2020, I electronically filed the foregoing with the
24

25   Clerk of the Court using the ECF system, which will send notice of such filing to all
26
     attorneys of record in this matter.
27
            /s/Jacey Gutierrez
28



                                                 -2-
